     Case 2:19-cv-00020 Document 21 Filed 09/07/21 Page 1 of 6 PageID #: 133


                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


MICHAEL ALLEN KENNEY,

                            Plaintiff,

v.                                            CIVIL ACTION NO. 2:19-cv-00020

KANAWHA COUNTY E.M.T., et al.,

                            Defendants.



                     MEMORANDUM OPINION AND ORDER


       By standing order dated January 4, 2016, and entered in this case on January

8, 2019, this matter is referred to United States Magistrate Judge Dwane L. Tinsley

for submission of proposed findings and recommendations for disposition pursuant to

28 U.S.C. § 636(b)(1)(B).    (ECF No. 5.)   The reference is hereby WITHDRAWN.

And for the reasons explained more fully herein, this action is hereby DISMISSED

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1) for failure to state a claim

upon which relief may be granted.

                                   I.    BACKGROUND

       Plaintiff Michael Allen Kenney (“Plaintiff”) brings this purported 42 U.S.C.

§ 1983 action against Defendants Kanawha County E.M.T. and E.M.T. Ambulance

Department and John Does 1 and 2, E.M.T. Medical Paramedics (collectively,

“Defendants”). (ECF No. 2 at 4, 8.) He alleges that on January 11, 2017, he was

involved in a rollover vehicle accident in Saint Albans, West Virginia, to which
   Case 2:19-cv-00020 Document 21 Filed 09/07/21 Page 2 of 6 PageID #: 134


Defendants responded upon request from Saint Albans police officers after Plaintiff

complained of a head injury causing pain, dizziness, and nausea. (Id. at 10–11.)

According to Plaintiff, “the EMT Guy Looked at [his] Head [and] it Had a bad gash in

it and [was] Bleeding [but] he only Renced [sic] it out[,] Wraped [sic] it and told the

officers [Plaintiff] was ok.” (Id. at 11.) Plaintiff alleges that he was then taken to

the police station “and Handcuffed to a wall,” and when “the officer went and

complaind [sic] that [Plaintiff] was Really Hurt,” Defendants were “called again to

take [him] to the Hospitol [sic].” (Id. at 11–12.) He avers that “the EMTs was [sic]

very Hostiol [sic] and Mean and Rude” to him, and at the hospital “it was determined”

that his injuries “were more suver [sic] than the EMTs expected.”          (Id. at 12.)

Plaintiff requests $60,000 in compensatory damages and $40,000 in punitive

damages, in addition to the “cost of this suit and Medical Bills and Lawyer Bills.”

(Id. at 14–15.)

      Plaintiff filed his Complaint (ECF No. 2) and an Application to Proceed

Without Prepayment of Fees and Costs (ECF No. 1) on January 7, 2019.               The

Application was granted by Order and Notice dated June 13, 2019. (ECF No. 14.)

                              II.   LEGAL STANDARD

      Where, as here, a plaintiff seeks to proceed in forma pauperis, this Court has

a duty to “screen initial filings . . . to independently assess the merits of in forma

pauperis complaints” and “exclude suits that have no arguable basis in law or fact.”

Eriline Co. S.A. v. Johnson, 440 F.3d 648, 656 (4th Cir. 2006) (citing Nasim v.

Warden, 64 F.3d 951, 953–54 (4th Cir. 1995)); see 28 U.S.C. § 1915(e). This Court

must “dismiss a complaint filed in forma pauperis ‘at any time if [it] determines that

                                          2
    Case 2:19-cv-00020 Document 21 Filed 09/07/21 Page 3 of 6 PageID #: 135


. . . the action or appeal . . . is frivolous or malicious . . . [or] fails to state a claim on

which relief may be granted.’”        Eriline Co., 440 F.3d at 656 (quoting 28 U.S.C.

§ 1915(e)).

       This Court conducts a similar screening process when, as in this case, “a

prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity.”      28 U.S.C. § 1915A(a).        This screening also requires this

Court to dismiss a complaint that “is frivolous, malicious, or fails to state a claim

upon which relief may be granted.” Id. § 1915A(b)(1).

       When reviewing the complaint for failure to state a claim under either statute,

this Court applies the same standards that it applies to review a motion to dismiss

filed pursuant to Federal Rule of Civil Procedure 12(b)(6).            Thomas v. Salvation

Army S. Territory, 841 F.3d 632, 637 (4th Cir. 2016) (citing De’Lonta v. Angelone, 330

F.3d 630, 633 (4th Cir. 2003)); De’Lonta v. Johnson, 708 F.3d 520, 524 (4th Cir. 2013)

(citing Slade v. Hampton Roads Reg’l Jail, 407 F.3d 243, 248 (4th Cir. 2005)). That

is, this Court first “identif[ies] pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009). This Court then “assume[s] the[] veracity” of the complaint’s “well-

pleaded factual allegations” and “determine[s] whether they plausibly give rise to an

entitlement to relief.” Id. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678. Stated another way, the

factual allegations in the complaint “must be sufficient ‘to raise a right to relief above

the speculative level.’” Woods v. City of Greensboro, 855 F.3d 639, 647 (4th Cir.

                                              3
   Case 2:19-cv-00020 Document 21 Filed 09/07/21 Page 4 of 6 PageID #: 136


2017) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint

that alleges enough facts “to satisfy the elements of a cause of action created by [the

relevant] statute” will survive a motion to dismiss. Id. at 648 (quoting McCleary-

Evans v. Md. Dep’t of Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir.

2015)).   This Court construes a pro se plaintiff’s allegations “liberally,” but the

complaint must nonetheless “contain enough facts to state a claim for relief that is

plausible on its face.” Thomas, 841 F.3d at 637 (internal quotation marks omitted).

                                III.   DISCUSSION

      Although Plaintiff claims that Defendants’ actions violated his Eighth

Amendment rights under the federal Constitution (ECF No. 2 at 10, 13), the Eighth

Amendment’s protections apply only to “convicted and sentenced prisoners.” Loftus

v. Kanawha Cty. Sheriff’s Dep’t, No. 2:18-cv-01345, 2021 WL 2419449, at *3 (S.D.W.

Va. May 19, 2021), adopted by 2021 WL 2418575 (S.D.W. Va. June 14, 2021). The

facts alleged in the Complaint, which detail Plaintiff’s treatment by Defendants at

the scene of a vehicle accident and transport by Defendants to the hospital after

booking at the police station, suggest that he was not a convicted and sentenced

prisoner on January 11, 2017. (ECF No. 2.)

      More importantly, Plaintiff’s allegations sound in mere negligence. He claims

that Defendants “Neglected there [sic] Hypocratic [sic] oath” and “Deveated [sic] from

[the] standerd [sic] of cair [sic],” but he does not allege any facts showing that they

did so with malintent or with some specific knowledge that he was badly injured.

(Id. at 10.) To the contrary, he avers that at the hospital “it was determined” that

his injuries “were more suver [sic] than the EMTs expected.” (Id. at 12.) In other

                                          4
    Case 2:19-cv-00020 Document 21 Filed 09/07/21 Page 5 of 6 PageID #: 137


words, this is nothing more than a medical negligence case. 1 “[T]he Constitution

does not guarantee due care on the part of state officials; liability for negligently

inflicted harm is categorically beneath the threshold of constitutional due process.”

Cty. of Sacramento v. Lewis, 523 U.S. 833, 849 (1998) (citing Daniels v. Williams, 474

U.S. 327, 328 (1986)). As such, Plaintiff’s Complaint fails to state a claim against

Defendants under 42 U.S.C. § 1983.

        To the extent the Complaint alleges state-law medical negligence claims

against Defendants, this Court lacks jurisdiction over such claims.                           Plaintiff

purportedly alleges that Defendants are, like him, citizens of West Virginia for

diversity purposes. (ECF No. 2 at 9.) But diversity jurisdiction provides a federal

forum for actions “between . . . citizens of different States.”                28 U.S.C. § 1332(a).

Therefore, this Court is not an appropriate forum for any state-law medical

negligence claims against Defendants.

                                       IV.    CONCLUSION

        For the foregoing reasons, this action is hereby DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1) for failure to state a claim upon which

relief may be granted.

        IT IS SO ORDERED.




1 Plaintiff appears to agree with this characterization of his claims, as he describes this action as one
for “Neglegent [sic]/Neglect/Mawpractice [sic]/and Violation of Civil Rights” in his motion for default
judgment. (ECF No. 18 at 3.)
                                                   5
   Case 2:19-cv-00020 Document 21 Filed 09/07/21 Page 6 of 6 PageID #: 138


      The Clerk is DIRECTED to send a copy of this Memorandum Opinion and

Order to Plaintiff.

                                   ENTER:      September 7, 2021




                                     6
